DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HoloLens Start Menu UI, https://www.youtube.com/watch?v=ES_ntyV7ITI, 04/30/2016 (hereinafter Hololens) in view Hololens Tutorial, https://www.youtube.com/watch?v=VX3O650comM, 09/02/2016 (hereinafter HololensB).
a method for two-stage hand gesture input, comprising: receiving hand tracking data for a hand of a user; at a gesture recognition machine (HoloLens recognizes hand gestures as shown in 0:13-0:16 (minutes:seconds in the video). HoloLens teaches close and then open hand and thus this gesture should be considered a two-stage hand gesture), determining that the user has performed a ready- bloom gesture based on one or more parameters derived from the received hand tracking data satisfying ready-bloom gesture criteria, (0:13-0:14, bloom gesture); at the gesture recognition machine, determining that the user has performed a bloom-out gesture based on one or more parameters derived from the received hand tracking data satisfying bloom-out gesture criteria (0:14-0:15, bloom gesture), the bloom-out gesture criteria being satisfiable only from the performed ready-bloom gesture (0:14-0:15, bloom gesture); and responsive to determining that the user has performed the bloom-out gesture, displaying a visual affordance without automatically selecting any content displayed prior to the user initiating performance of the ready-bloom gesture (0:16), the visual affordance including one or more graphic user input interfaces added to a display after performance of the bloom-out gesture (0:16, start menu).
Hololens does not appear to explicitly mention two-stage hand gesture. 
However, HololensB explicitly teaches two-stage hand gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture since motion is considered 

Consider claim 2, Hololens and HololensB teach all the limitations of claim 1. In addition, Hololens teaches the received hand tracking data includes a feature position for each of a plurality of different hand features at each of a plurality of different frames (0:13-0:16 and 0:51-0:53).

Consider claim 3, Hololens and HololensB teach all the limitations of claim 2. 
Hololens does not appear to specifically disclose the plurality of different hand features include a plurality of finger features, and wherein the ready-bloom gesture criteria include a verticality of all finger features being within a threshold of absolute vertical, the threshold being closer to absolute vertical than absolute horizontal.
However, in a related field of endeavor, HololensB teaches the plurality of different hand features include a plurality of finger features, and wherein the ready-bloom gesture criteria include a verticality of all finger features being within a threshold of absolute vertical, the threshold being closer to absolute vertical than absolute horizontal (3:44 when the fingers form a ready-bloom gesture (minute:second in the video)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to provide fingers within a threshold 

Consider claim 4, Hololens and HololensB teach all the limitations of claim 2. In addition, Hololens teaches the plurality of different hand features include a plurality of fingertip features, and wherein the ready-bloom gesture criteria include a distance between all fingertip features being below a threshold (0:13-0:14, when the fingers form a ready-bloom gesture).

Consider claim 5, Hololens and HololensB teach all the limitations of claim 4. In addition, Hololens teaches the bloom-out gesture criteria include a distance between all fingertip features being greater than a threshold (0:14-0:15 when the fingers form a bloom-out gesture), and further include the plurality of hand features being within a threshold distance from where the plurality of hand features were when the ready-bloom gesture was recognized (0:14-0:16, in front of user).

Consider claim 6, Hololens and HololensB teach all the limitations of claim 2. In addition, Hololens teaches wherein the ready-bloom gesture criteria include a position of the plurality of different hand features within a field of view of the user (0:13-0:16, see fingers), and wherein the position of the visual affordance in three dimensions is based on the position of the plurality of different hand features in three dimensions (0:13-0:16 and 0:51-0:53).

Consider claim 10, Hololens and HololensB teach all the limitations of claim 2. In addition, Hololens teaches the plurality of different hand features include a plurality of palm features, and wherein the bloom-out gesture criteria include the plurality of palm features facing upwards within a threshold of absolute vertical (0:14-0:16, see palm).

Claims 7, 8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens and HololensB as applied to claims 1 and 2 above, and further in view of Rudenko U.S. Patent Publication No. 2015/0177842 (hereinafter Rudenko).
Consider claim 7, Hololens and HololensB teach all the limitations of claim 2. In addition, Hololens teaches a ready-bloom gesture (0:13-0:14).
Hololens does not appear to specifically disclose gesture criteria include one or more of a speed of the plurality of different hand features being below a threshold and a steadiness of plurality of different hand features being above a threshold.
However, Rudenko teaches a 3D gesture (abstract) and further teaches gesture criteria include one or more of a speed of the plurality of different hand features being below a threshold ([0052], analyzing velocities) and a steadiness of plurality of different hand features being above a threshold ([0052], analyzing velocities where velocity is inversely proportional to steadiness. [0052], postures).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to analyze velocities as taught by Rudenko with the benefit that these data can constitute 3D hand gesture data, which may then be analyzed using machine learning algorithms to make an authentication decision and/or generate corresponding control commands as suggested by Rudenko in [0052].

Consider claim 8, Hololens and HololensB teach all the limitations of claim 7. Furthermore, Hololens different hand features prior to the hand of the user arriving at a steady state (0:13-0:16). In addition, Rudenko teaches the threshold for the steadiness of the plurality of different hand features is based at least in part on a speed of the plurality of different hand features ([0052], analyzing velocities where velocity is inversely proportional to steadiness. [0052], postures).

Consider claim 15, Hololens and HololensB teach all the limitations of claim 1. 
Hololens does not appear to specifically disclose the gesture recognition machine includes an artificial neural network previously trained to recognize the plurality of different hand features.
However, in a related field of endeavor, Rudenko teaches the gesture recognition machine includes an artificial neural network previously trained to recognize the plurality of different hand features [0010-0011].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use neural network for machine learning algorithm as taught by Rudenko in [0010-0011] with the benefit that the machine learning algorithm may be trained with the 3D user-gesture data to improve reference features (also known as classifiers) as suggested in [0010].

Consider claim 16, Hololens and HololensB teach all the limitations of claim 1. In addition, Hololens teaches performing the ready-bloom gesture and the bloom-out gesture (00:13-00:16).
Hololens does not appear to specifically disclose receiving hand tracking data for the first hand of the user includes: receiving depth data for an environment; fitting a virtual skeleton to point clouds of the received depth data; assigning hand joints to the virtual skeleton based at least in part on image data of the user performing the gesture; and tracking positions of the assigned hand joints across sequential depth images.
However, Rudenko teaches receiving hand tracking data for the first hand of the user includes: receiving depth data for an environment ([0035], depth images); fitting a virtual skeleton to point clouds of the received depth data ([0035] and figure 8, virtual skeletons); assigning hand joints to the virtual skeleton based at least in part on image data of the user performing the gesture (Figure 8, joints in the virtual skeletons); and tracking positions of the assigned hand joints across sequential depth images (Figure 8 and [0051]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to analyze skeleton, hand joints as taught by Rudenko with the benefit that 3D user-gesture data can refer to a set of characteristics of one or more virtual skeleton postures and/or its parts or geometric elements as suggested by Rudenko in [0051].

Consider claim 17, Hololens and HololensB teach all the limitations of claim 1. In addition, Hololens teaches the ready-bloom gesture criteria and the bloom-out gesture criteria are user-specific (00:14-00:16, specific gestures).
Hololens does not appear to specifically disclose gestures stored in preferences for the user.
However, Rudenko teaches gestures are stored in preferences for the user (Figure 5a and [0056], pre-store reference feature vectors (being stored in memory) which relate to pre-validated user)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to store user’s gestures as taught by Rudenko in order to make an authorization decision as suggested in figure 11 and [0056].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens and HololensB as applied to claim 2 above, and further in view of Balan et al. U.S. Patent Publication No. 2015/0040040 (hereinafter Balan).
Consider claim 9, Hololens and HololensB teach all the limitations of claim 2. In addition, Hololens teaches the ready-bloom gesture criteria (0:13-0:16).
Hololens does not appear to specifically disclose criteria include a gaze direction of the user being within a threshold distance of the plurality of different hand features.
However, in a related field of endeavor, Balan teaches criteria include a gaze direction of the user being within a threshold distance of the plurality of different hand features ([0018], motion data along with eye-tracking).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use gaze direction as taught by Balan with the benefit of tracking the gaze and for image stabilization as suggested by Balan in [0018].

Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens and HololensB as applied to claim 1 above, and further in view of Iyer et al. U.S. Patent Publication No. 2020/0097065 (hereinafter Iyer).
Consider claim 11, Hololens and HololensB teach all the limitations of claim 1. 
Hololens does not appear to specifically disclose closing the visual affordance responsive to determining the hand of the user has returned to a ready-bloom gesture conformation from a bloom-out gesture conformation based on one or more parameters derived from the received hand tracking data satisfying bloom-in gesture criteria.
However, in a related field of endeavor, Iyer teaches a gesture recognition in virtual, augmented and mixed reality (abstract) and further teaches closing the visual affordance responsive to determining the hand of the user has returned to a ready-bloom gesture conformation (Figure 12c and [0130], 1212) from a bloom-out gesture conformation based on one or more parameters derived from the received hand tracking data satisfying bloom-in gesture criteria (Figure 12c, 1211 and 1212).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to close a visual affordance as taught by Iyer with the benefit that menu 1221 should be closed from the frame 1212 as suggested by Iyer in [0130].

Consider claim 18, Hololens teaches a display device configured to present virtual content (00:16); and a gesture recognition machine configured to: receive hand tracking data for a hand of a user via the one or more outward facing image sensors (00:13-00:16, device detects gestures and thus device comprises outward facing image sensors); determine that the user has performed a ready-bloom gesture based on one or more parameters derived from the received hand tracking data satisfying ready-bloom gesture criteria (00:13-00:14); and determine that the user has performed a bloom-out gesture based on one or more parameters derived from the received hand tracking data satisfying bloom-out gesture criteria (00:13-00:14), the bloom-out gesture criteria should being satisfiable only from the performed ready-bloom gesture (00:13-00:14. HoloLens teaches close and then open hand and thus this gesture should be bloom-out gesture criteria being satisfiable only from the performed ready-bloom gesture), wherein the display device is further configured to display a visual affordance without automatically selecting any virtual content displayed prior to the user initiating performance of the ready-bloom gesture responsive to determining that the user has performed the bloom-out gesture (00:14-0016).
Hololens does not appear to explicitly mention two-stage hand gesture or satisfiable only from the performed ready-bloom gesture. 
However, HololensB explicitly teaches two-stage hand gesture or satisfiable only from the performed ready-bloom gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture or satifiable only from the performed ready-bloom gesture in order to detect a proper bloom gesture as suggested by HololensB.
Hololens and HololensB do not appear to specifically disclose a system for a head-mounted display, comprising: one or more outward-facing image sensors.
However, Iyer teaches a system for a head-mounted display (Figure 1, 102), comprising: one or more outward-facing image sensors (Figure 3, 108).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a HMD with camera as taught by Iyer with the benefit that HMDs are starting to find widespread use in the workplace, enabling new user modalities in fields such as construction, design, and engineering; as well as in real-time critical functions, such as first-responders and the like. In these types of applications, it may be desirable to perform various application or User Interface (UI) actions, through the use of gesture sequences, for expediting purposes and/or for convenience. While menus (e.g., a list of options or commands presented to the user) and voice commands (less feasible in noisy environments) are still useful, gesture sequences are valuable expediting input mechanisms as suggested in [0079].

Claims 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens and HololensB as applied to claim 1 above, and further in view of Westerman U.S. Patent Publication No.2008/0163130 (hereinafter Westerman).
Consider claim 12, Hololens and HololensB teach all the limitations of claim 1. In addition, Hololens teaches ready-bloom gesture and bloom-out gesture (0:13-0:14).
Hololens does not appear to specifically disclose responsive to determining that the user has performed the first gesture and prior to the user initiating the second gesture, providing feedback to the user indicating that the gesture has been performed and that the first gesture criteria are currently satisfiable.
However, in a related field of endeavor, Westerman teaches presenting visual feedback (abstract), and further teaches responsive to determining that the user has performed the first gesture and prior to the user initiating the second gesture, providing feedback to the user indicating that the first gesture has been performed and that the gesture criteria are currently satisfiable (abstract).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide visual feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Consider claim 13, Hololens and HololensB teach all the limitations of claim 12. In addition, Hololens teaches ready-bloom gesture (0:13-0:14). 
Hololens does not appear to specifically disclose wherein providing feedback to the user includes displaying a ready-state affordance in addition to the other displayed content, an where the method further comprises: determining, based on the received hand tracking data, whether the user has interacted with the ready-state affordance with another hand of the user; and displaying the visual affordance responsive to determining that the user has interacted with the ready-state affordance with another hand of the user.
However, Westerman teaches wherein providing feedback to the user includes displaying a ready-state affordance in addition to the other displayed content (animated motion trails (ready-state affordance, e.g. 708 in figure 7b)) and hand motions along with affirmative/negative feedback), an where the method further comprises: determining, based on the received hand tracking data, whether the user has interacted with the ready-state affordance with another hand of the user ([0049], iconic representations for left, right or two-handed gesture); and displaying the visual affordance responsive to determining that the user has interacted with the ready-state affordance with another hand of the user (Figure 7b, 710. [0049], left, right or two-handed gesture).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide feedback for left, right or two-handed gesture as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Consider claim 14, Hololens, HololensB and Westerman teach all the limitations of claim 13. In addition, Hololens teaches ready-bloom gesture (0:13-0:14). In addition, Westeman teaches wherein the ready-state affordance includes one or more user interface elements, and wherein the ready-state affordance is displayed progressively as the user performs the gesture ([0050] and figure 7b, as the gestures are performed, feedback can be provided).

Consider claim 20, Hololens teaches a method for two-stage hand gesture input (HoloLens teaches close and then open hand and thus this gesture should be considered a two-stage hand gesture, comprising: receiving hand tracking data for a hand of a user; at a gesture recognition machine, assessing one or more parameters derived from the received hand tracking data and corresponding to hand gestures made before a ready- state affordance is displayed (00:13-00:14); at the gesture recognition machine, assessing one or more parameters derived from the received hand tracking data; and displaying a visual input mechanism responsive to the one or more parameters satisfying bloom-out gesture criteria (00:14-00:16). 
Hololens does not appear to explicitly mention two-stage hand gesture. 
However, HololensB explicitly teaches two-stage hand gesture (3:22-3:46).
Therefore, it would have been obvious to one of the ordinary skill in the art to recognize a motion as two-stage hand gesture since motion is considered change in position and thus at least include two stages. In addition, a proper bloom gesture should be performed by the user as shown by HololensB.
Hololens and HololensB do not appear to specifically disclose displaying the ready-state affordance without targeting other displayed content responsive to the one or more parameters satisfying gesture criteria; corresponding to hand gestures made while the ready- state affordance is displayed; gesture criteria while the ready-state affordance is displayed.
However, Westerman teaches displaying the ready-state affordance without targeting other displayed content responsive to the one or more parameters satisfying gesture criteria (Figure 7b, feedback in 708-712, 709-713); corresponding to hand gestures made while the ready- state affordance is displayed ([0050], as the gestures are performed, feedback can be provided); gesture criteria while the ready-state affordance is displayed (Figure 7b and [0050]).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hololens, HololensB and Iyer as applied to claim 18 above, and further in view of Westerman.
Consider claim 19, Hololens, HololensB teach and Iyer teach all the limitations of claim 18. In addition, Hololens teaches ready-bloom gesture, bloom-out gesture and augmenting the virtual content (00:13-00:16). 
Hololens, HololensB and Iyer do not appear to specifically disclose the display device is further configured to: responsive to determining that the user has performed the gesture, augmenting the virtual content presented on the display device with a affordance indicating that performing the gesture will result in displaying the visual affordance; and progressively reduce the appearance of the affordance based on the user repeatedly performing the gesture over time.
However, Westerman teaches the display device is further configured to: responsive to determining that the user has performed the gesture, augmenting the virtual content presented on the display device with a affordance ([0051], performance of the first two gestures. [0050], gestures in the sequence presented) indicating that performing the gesture will result in displaying the visual affordance (Figure 7b, 708-709 and 710-711); and progressively reduce the appearance of the affordance based on the user repeatedly performing the gesture over time (Figure 7b, 710 includes fewer dots (reduce appearance)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide visual feedback as taught by Westerman with the benefit that such techniques can be expanded to provide training exercises that present tasks requiring a particular gesture or sequence of gestures to be performed. These training exercises can take the form of games or other engaging activities to encourage use as mentioned in abstract.

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
On pages 9 and 13, Applicant argues that “The HoloLens video is merely demonstrative and provide no under the hood details that suggest to one skilled in the art whether the gesture is being evaluated as a single motion gesture or multi-segment gesture” and “HoloLensB provides no details that would suggest to one skilled in the art whether the gesture was being evaluated as a single motion gesture or a multi-segment gesture”. The Office respectfully disagrees for the following reasons.
HololensB explicitly teaches multi-segment gesture in 3:22-3:46.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621